It is an honour to once again address the General Assembly. On this occasion, I would first like to join those who have spoken before me in this Hall to express the great compassion that the people and the Government of my country, the Union of the Comoros, feel for the people and the Government of the United States of America, the host country of the Assembly, in the aftermath of the hurricane that recently devastated Texas.
As an island State, I would also like to extend our greatest sympathy to the French Government and the peoples and islands of the Caribbean for both the heavy loss of life and the magnitude of material damage wrought by Hurricane Irma. Those repeated natural catastrophes are a resonating call to climate sceptics to remind them that now is the time for commitment and action if we wish to mitigate, as far as possible, the causes of such devastating threats linked to global warming.
I would also like to associate the voice of the Comoros with those who spoke earlier today to express our deepest condolences and full solidarity to the Government and the people of Mexico following the violent earthquake that recently struck the heart of Mexico, causing hundreds of deaths and disappearances, as well as tremendous damage.
Allow me to commend the President on his election to the presidency of the General Assembly at its seventy-second session and to voice true optimism for success in our work under his leadership as a seasoned statesman. His predecessor, His Excellency Peter Thomson, also merits the admiration and gratitude of my delegation and all others for his remarkable energy in accomplishing his mission during the previous session.
To Secretary-General Guterres and to all Members of our prestigious institution, we reiterate our readiness to make our modest contribution towards the achievement of the Sustainable Development Goals (SDGs) and the upholding of peace and security, for which the United Nations is constantly working with selflessness and devotion.
My country, the Union of the Comoros, on behalf of which I speak, appreciates the responsibility borne by the international community in the light of the gravity of the situation throughout the world and the concerns plaguing people in many countries. I would therefore like to voice our commitment to the United Nations and commend its efforts to tackle present-day challenges and threats to peace, stability and collective prosperity. I welcome the relevance of the theme selected for this seventy-second session, which enables us to highlight the increasingly evident link between the environment, peace and security.
Here, I would like to reiterate our tribute to the Governments of France and Morocco for the work accomplished at the twenty-first and twenty-second sessions of the Conference of the Parties of the United Nations Framework Convention on Climate Change, encouraging each of our countries, particularly island States, to give utmost priority to everything that has to do with the survival of our planet.
The general theme of our discussion today focuses on people, the striving for peace and a decent life for all on a sustainable planet, and it incorporates many issues that lie at the heart of the concerns of the international community. They include migration, preventive diplomacy, conflict prevention, sustainable development and United Nations reform. Speaking about the human being also implies a reference to human rights, including human dignity, which are an uppermost priority for our Organization. Global warming, migrations, conflicts, wars and terrorism
are all challenges that all continents, and Africa in particular, are facing and require urgent responses.
Terrorism, which represents the absolute repudiation of the human being, has become a scourge that we condemn and that we must fight mercilessly on a global scale with all our strength. In that regard, I call for the rejection of the dangerous confusion and unfortunate association between the terms “terrorism” and “Islam”. There is no Islamic terrorism, just as there is no Christian or Jewish terrorism. Terrorists belong to no faith. Terrorists are simply barbarians.
My country, the Union of the Comoros, which I have the honour to lead, is a country whose people are educated in the practices of a religion, Islam, which advocates love of one’s neighbour, tolerance and respect for human dignity. Those principles fly in the face of the cowardly, barbaric acts committed by groups acting faithlessly and lawlessly. By no means can they be associated with our religion.
We vehemently condemn the atrocities targeting minorities and communities — yesterday, unfortunately, in Bosnia and Herzegovina against Muslims and today in Burma against the Rohingyas, as well as atrocities perpetrated against minorities throughout the world. The inhumane and savage nature of such attacks is a shock to our conscience as we see attempts at ethnic cleansing committed against the poorest segments of society. I dare hope that our Organization will be able to uphold the most basic rights of the oppressed, regardless of origin, race, gender and creed.
What priority do we attach to the human being in the face of such ghastly scenes where human rights are trampled upon on a daily basis? The international community must absolutely act to end such acts and punish the perpetrators, at the risk of losing credibility before the people whose eyes are riveted on our institution, which has the right, duty and ability to provide them with protection, dignity and well-being.
It is by guaranteeing peace, security and human rights that we can collectively promote the SDGs, especially for a decent existence, health for all, gender equality and education for new generations. Technological possibilities present immense potential for our young people. Goal 7 of the SDGs is geared to ensuring universal access to reliable, sustainable and modern energy services at an affordable cost. The lack of widespread access to electricity is a hindrance to sustainable growth, particularly in Africa.
In the Union of the Comoros, in one year, we managed to end the electricity shortages and constant load- shedding that had plagued our economy, our businesses and our homes, and to emerge from a protracted energy crisis. However, now that the emergency is over, we need to ensure that those results can be made long-term through a medium- and long-term energy policy and through the development of renewable energy with a low-carbon footprint. To succeed in that and achieve the 17 Sustainable Development Goals, we must rely on ourselves and our own resources above all. However, we need international solidarity, but also the solidarity of industrialists, bankers and international investors.
The Union of the Comoros has returned to political stability after witnessing three peaceful transfers of power at the highest State level over the past 15 years. Today, we are offering an incentive policy and support measures with a more attractive investment code.
My country, as a small island developing State, is subject to myriad risks. Nevertheless, my Government’s determination to work for the well-being of our people has prompted us to set a goal of making the Union of the Comoros an emerging country by 2030. There is great optimism driving us forward, and we hope that indicators will soon attest to our progress towards that ambitious and lofty goal. The main thrusts of our Government converge on the achievement of that goal, which is underpinned by a national development strategy.
Furthermore, there is a great deal of work under way to endow my country in the near future with adequate resources in terms of energy, road, port and airport infrastructure, economic recovery and the establishment of a framework for consultations. That will bring the private and public sectors closer together and will afford opportunities for civil society and political parties to fully play their roles.
For that reason, at the initiative of the elders and leaders of our country, we have launched an inclusive dialogue among the various components and forces of the Comorian nation. There are plans to hold a national forum in December to take stock of our 42 years of independence. That is an inclusive, broadened national framework, one that includes all national life forces. Its mission is to assess the past, draw lessons from it and plan for a better future under better conditions.
I have therefore unreservedly embraced this participatory, inclusive and representative approach, and the debates will lead to conclusions on everything that will strengthen the peace, security, calm and stability of the country and determine its future by drawing lessons from the past. In order for that important event to come to the hoped-for historic conclusions for the benefit of our people, I ask for the partnership and support of the international community and international and regional institutions, to which I would like to reiterate here once again our gratitude and our most sincere thanks for their unfailing support, especially when the Comoros almost sank into chaos 20 years ago. It is with their invaluable assistance that the country has returned to the path of peace and stability.
The displacement of populations — in other words, migration — destabilizes both the countries of origin and the host countries. However, the Union of the Comoros refuses to allow the term “immigrants” to be applied to Comorians who visit the Island of Mayotte, which is an integral part of its territory, despite the fact that it unfortunately remains under French administration. Indeed, the thousands of my compatriots who die each year in their attempts to go to Mayotte, a part of their territory, is not an immigration issue. The question of the Comorian Island of Mayotte relates to territorial integrity. Forty-two years after my country acceded to its international sovereignty, and in the absence of a solution to the issue since 1975, that question continues not only to weaken stability but also to hinder the country’s socioeconomic development.
I therefore welcome the continuation of the dialogue between my country and France in the quest for a just and equitable solution to the dispute over the Comorian Island of Mayotte, consistent with international law and respectful of the interests of each party. I pray to Allah the Almighty that He will keep us alive so that next year from this same rostrum I will be able to share with the Assembly the positive and consensual results of that dialogue.
France is a permanent member of the Security Council. Its history links it to freedom, democracy, justice, respect for international law and the promotion of peace. It does not intend to divide or separate a people. Its interest, like ours, lies in a world of stability and a peaceful and prosperous Indian Ocean region looking towards a better future.
In the Near East and the Middle East, the international community must mobilize further to end the martyrdom of the thousands of children crushed under bombs, the hunger imposed on populations, the use of chemical weapons, the chaos and the partition processes in countries at war. The international community must sanction the use of chemical weapons. We must act to ensure that hope is restored for the displaced and refugees and that the countries affected can recover their stability and territorial integrity.
With regard to the Middle East, the lack of a solution to the Israeli-Palestinian conflict and the current status quo are fuelling insecurity and destabilization in the region. The solution to that conflict lies in stopping the unacceptable colonization of the Palestinian territories, the end of injustice and violence against the Palestinian populations and the global settlement of the conflict, which is more than a half century old, on the basis of the two-State solution, which will fulfil the Palestinian people’s right to full sovereignty, with East Jerusalem as its capital.
Beyond solidarity speeches, support for causes, the condemnation of attacks on friendly countries and peoples, the expressions of compassion for victims, and the calls for respect for the right of peoples, the sovereignty of States and the integrity of their territories, we must show greater commitment. In any case, the Union of the Comoros believes in the United Nations and its capacity to face today’s challenges. We believe that such an Organization is possible. We believe that we are able to build such a United Nations together.
Before concluding my remarks, allow me to take the opportunity of the coming of the Islamic New Year 1439 to convey to the General Assembly my greetings and best wishes for peace, progress and prosperity.